 In the Matter of INTERNATIONAL TEXTILE COMPANY, INC.andUNITEDCONSTRUCTIONWORKEIIS,DIVISION OF DISTRICT 50, UNTIED MINEWORKERS OF AMERICA, C. I. O.Case No. C-2305-Decided September1942Jurisdiction:wool, cotton, and fibre, processing industry.Settlement:stipulation providing for compliance with the ActRemedial Orders:entered on stipulation.Mr. Isaiah S. DorfmanandMr. Robert 7'. Drake,for the Board.Chapman, Si7rverbergcCAnixter,byMr. Mandel L. Anixter,ofChicago, Ill., for the respondent.Cllr.Milton L. Booth,of Chicago, Ill., for the Union.Mr. Mozart G. Ratner,of counsel to the Board.DECISIONANDORDERSTATEMENTOF TIIE CASEUpon charges and amended charges duly filed by United Construc-tionWorkers,Division of District 50, United Aline 'Workers ofAmerica, C. I. 0., herein called the Union,the National Labor Rela-tions Board, herein cgllecl the Board,, b3' the Regional Director for theThirteenth Region (Chicago,Illinois),issued its complaint datedJuly 29, 1942,against International Textile Company,Inc., Chicago,Illinois, herein called the respondent,alleging that the respondenthad engagedin and wasengagingin unfair labor practices affectingcommerce,within the meaning of Section 8 (1) and(3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing, weredulyserved upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged,in sub-stance, that the respondent(1) on or about October 30,1941,dischargedHappy Anderson and on or aboutMarch 19, 1942,discharged JohnKing and at all times thereafter refused to reinstate them becausethey had joined and assisted the Unionand engagedin concerted ac-44 N. L R.B., No. 340 INTERNATIONAL TEXTILE COMPANY, INC. '41tivities for the purposes of collective bargaining and other mutual aidand protection; (2) on or about October 30, 1941, and at various timesthereafter, questioned its employees as to their union membership andactivities and warned and discouraged its employees against unionaffiliation or actiyity; and (3) by the foregoing acts and by otherspecified ,acts and conduct interfered with,' restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.On August 6, 1942, the respondent filed a motion for a bill of par-ticulars and for an extension of time to answer the complaint.There-after the Regionaj Director issued an order dated August 7, 1942,granting said motion in part and extending the time to answer toAugust 13, 1942.On August 11, 1942, the Regioinal Director issuedan order. vacating his order of August 7 and extending the time toanswer io August 15, 1942.On August 11, 1942, Samuel Edes, theTrial Examiner duly designated by the Acting Chief Trial Exam-iner, issued an order granting in part the respondent's motion for abill of particulars.On August 13, 1942, in compliance with said orderof the Trial Examiner, counsel for the Board served upon the re-spondent a bill' of particulars. _ On August 15, 1942, the respondentfiled its answer to the complaint.On August 17; 1942, a hearing was begun before Samuel.Edes,' theTrial Examiner, duly designated by the Acting Chief Trial Exam-iner.Shortly after the hearing was begun, the respondent, the Union,and counsel for the Board entered into a stipulation in settlement ofthe case, subject to approval by the Board.The stipulation providedas follows:IT IS HEREBY STIPULATED AND AGREED by and between Interna-tionalTextileCompany, Inc., hereinafter called Respondent,United ConstructionWorkers, Division of District 50, UnitedMineWorkers of America, C. I. 0., hereinafter called theUnion, and Isaiah S. Dorfman and Robert T. Drake, attorneys,National Labor Relations Board, that:-IUpon Charges duly filed by the Union, the National LaborRelations Board, hereinafter called the Board, by Charles A.Graham, Regional Director for the Thirteenth Region, herein-after called the Regional Director, duly issued its Complaint andNotice of Hearing thereon on July 29, 1942, against Respondent.'TheComplaint and Notice of Hearing thereon, the Fourth'Amended Charge, and a copy of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, were dulyserved upon Respondent and the Union.On August 6, 1942 Re- 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent filed a motion for Bill of Particulars andfor an exten-sion of time to answer.Thereafter the Regional Director issuedan Order, dated August 7, 1942, granting said motion in partand extending the time to answer to August 13, 1942.On August11, 1942 the Regional Director issued an Order vacating his Orderof August 7 and extending the time to answei to August 15, 1942.On August 11, 1942 Samuel Edes, Trial Examiner duly desig-nated by the Acting Chief Trial Examiner, National Labor Rela-tionsBoard, issued an Order granting in, part Respondent'smotion for a Bill of Particulars.On August 13, 1942 in com-pliance with said Order of said Trial Examiner Robert T. Drake,attorney,National Labor Relations Board, Thirteenth Region,served upon Respondent a Bill of Particulars.On August 15,1942^Respondeiit filed its Answer to the Complaint.On August17, 1942, a hearing was held before Samuel Edes, the Trial Exam-iner, duly appointed by the Acting Chief Trial Examiner, Na-tional Labor Relations Board.Shortly after the hearing beganitwas adjourned to permit the parties to discuss adjustment ofthis matter, which resulted in this Stipulation and Agreement.IIRespondent has been and was until April 30, 1942, a corpora-tion,organized under and existing by virtue of the laws of theState of Illinois, having its principal office and place of businessin the City of Chicago, County of Cook, and State of Illinois,hereinafter called the Plant, where it was at all times material tothe Complaint engaged in the business of processing and sellingwool, cotton, jute and sisal fibres and waste rag material.Duringthe year 1941 Respondent purchased materials from sellers out-side the State of Illinois and caused these materials to be shippedinto the State of Illinois.The raw materials purchased in 1941materials were shipped to Respondent from points outside theState of Illinois.Respondent sells its products to manufacturersofmattresses, auto cushions, wholesale hardware dealers andmanufacturers using waste rag materials. In the year 1941 it soldproducts for more than $150,000.00 and more than 50 percent ofthe products sold were shipped to points outside of the State ofIllinois.During the first six months of the year 1942, Respondentwas engaged in the same business.For the same period the valueof the materials shipped in from out of the State of Illinois andthe value of the products shipped, out of the State by Respondentwere equal to at least one-half of 'the total amount of business forthe year 1941, and the percentages of materials transported to and INTERNATIONAL TEXTILE COMPANY, INC.43from-the Plant from and to points outside the State of Illinois wasapproximately the same as in the year 1941.On April 30, 1942 Nathan E. Chapman and Jesse Parmacek, apartnership doing business as International Textile Company,succeeded to the business of Respondent.For all intents andpurposes of this Stipulation and Agreement said partnership shallbe considered the successor to Respondent.Respondent admits that it is engaged in interstate commercewithin the meaning of Section 2, Subsections (6) and (7) of theAct.IIIThe Unionis a labor organizationwithin themeaning of Sec-tion 2, Subsection(5) of the Act.IVThe parties hereto waive the right to further hearing in thismatter and the making of Findings of Fact and Conclusions ofLaw by the Board pursuant to provisions of the Act, and allparties agree that the Fourth Amended Charge, Complaint,Notice of Hearing, National Labor Relations Board Rules andRegulations, Series 2, as amended, Affidavit of Service of saiddocuments, Motion of Respondent for Bill 'of Particulars, Motionof Respondent for extension of time to answer, Order of theRegional Director dated August 7; 1942,, Order of the RegionalDirector dated August 11, 1942, Order designating Samuel EdesTrial" Examiner, Order of the Trial Examiner dated August 11,1942, Bill of Particulars signed by Robert T. Drake dated August13, 1942, Answer of Respondent to Complaint dated August 15,1942, application by Respondent for Subpoenas received at theoffices of the Board, Region 13, on August 14, 1942, Order of theRegional Director dated August 14, 1942, granting said applica-tion for Subpoenas and this Stipulation and Agreement, shall con-stitute the entire record in this case by filing same with the ActingChief Trial Examiner of the Board, Washington, D. C.This Stipulation and Agreement is entered into for the purposeof amicably adjusting all matters set forth in the Complaintherein.Nothing contained in this Stipulation and Agreementshall be construed as an admission by Respondent that it has evercommitted any unfair labor practices and more, specifically,without prejudice to the generality of the above, Respondentdenies that it has committed any unfair labor practices in connec-tion with the National Labor Relations Act., Respondent furtherstates that any waiver made heretofore in this Stipulation and 44DECISIONS OF . NATIONAL LABOR RELATIONS, BOARDAgreement or that may be hereafter made in this Stipulation andAgreement or that has been made by it at any time in connectionwith this Stipulation and Agreement shall be binding upon Re-spondent only in the event that this Stipulation and Agreement isapproved by the National Labor Relations'Board.It is further understood and agreed by and between the Re-spondent, the Union and the Attorney for the National LaborRelations Board that in the event this Stipulation and Agreementis not approved by the Board, that the Respondent shall.be placedin the same position that it had at the commencement of the hear-ing in this matter and shall have the right to present any and alldefensesthat it may have and its rights shall be in no way preju-diced by this Stipulation and Agreement.VIT IS ruirrimR STIPULATED AND Aom-:ED by and bet\:-een theparties hereto that upon the entire record in this case and thisStipulation and Agreement, if approved by the Board, an Ordermay forthwith be entered by the Board as follows :Respondent,International Textile Company,Inc., its officers,agents, successor and assigns, shall :1.Cease and desist from :(a)Discriminating-in regard to hire or tenure of employmentor any term or condition of employment to discourage member-ship in United Construction Workers, Division of District 50,United Mine Workers of America, C. I. 0., or any other labororganization, as provided to Section 8, subsection (3) of theNational Labor Relations Act;-(b)In any other manner interfering with, restraining or co-ercing its employees in the exercise of their right to self-organiza-tion, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as provided in Section 8, Subsec-tion (1) of the National Labor Relations Act.2.Take the following affirmative action to effectuate the policiesof the Act :-(a)Offer Happy Anderson and John King, immediately uponapproval of this -Stipulation 'acid Agreement, and each of them,full reinstatement- to their former, or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges;(b)Pay to said Happy Anderson and John King the sums setforth opposite their names below in full payment of all monies INTERNATIONAL TEXTILE `COMPANY, INC.45due them for any lossof pay,"that they, and each of them, havesuffered by reason of their discharge by Respondent on, October30, 1941 and March 19, 1942, respectively :Happy Anderson---'______________________---4200 00'John King---------------------------------------------$50 00(c) Immediately upon approval of this Stipulation and Agree-ment by the Board post notices to its employees,in conspicuousplaces thrdughout its Plant, and maintain said notices for a periodof at least sixty (60) consecutive days from the date of `posting,stating that: '(1)Respondent will not engage in conduct from which it isordered to cease and desist in paragraphs 1 (a) and(h) of thisOrder;(d)Notify the Regional Director for the Thirteenth Region,in writing within ten (10) days from the date of the Board'sapproval of this Stipulation and Agreement what steps Respond-ent has taken to comply with the Order set forth in paragraphV herein.-VIIT IS FURTHER STIPULATED AND AGREEDby and betweenthe par-ties hereto that after the entry of the Order by the Board, as pro-vided in this Stipulation and Agreement, the United States CiI-cuit Court of Appeals for the Seventh Circuit may, upon appli-cation by the Board and without notice to Respondent, enter itsDecree enforcing in full the said Order of the Board, and eachof the parties hereto hereby consents to the entry of such Decreeand hereby waives its right to contest the entry of any such Decreeand to receive notice of the filing of such application by the Board.VIIRespondent heretofore denied that it has committed any unfairlabor practices and more specifically, without prejudice to thegenerality of the above, the Respondent heretofore expresslydenied that it has committed any unfair labor practices and it isunderstood and agreed by and between the Union, Respondentand the Attorneys for the Board that nothing set forth in thisStipulation and Agreement after the denial made heretofore bythe Respondent shall be construed in any way to limit its denialnor shall anything set forth after the denial of Respondent here-tofore set forth be construed as an admission by Respondent thatit has committed any unfair labor practices or that it has in anyway violated the provisions of the National Labor Relations Act. 46DECISIONSOF NATIONAI.LABOR RELATIONS 'BOARDVIIIAll terms agreed upon are contained within this Stipulationand Agreement and there is no verbal agreement of any kindwhich varies, alters or adds to this Stipulation and Agreement.This Stipulation and Agreement is subject to the approval ofthe Board.-On August 26, 1942, the Board issued its order approving the stipu-lation,making it a part of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferring the proceeding to the Boardfor the entry of a Decision and Order pursuant to the provisions ofthe stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, International Textile Company, Inc., an Illnoiscorporation, is engaged in the business of processing and sellingwool, cotton, jute, and sisal fibres and waste rag material.During1941 the respondent purchased raw materials amounting in value toover $100,000, between 15 and 20 percent of which were shipped tothe respondent from points outside the State of Illinois.Duringthe same period the respondent had sales of more than $150,000, ofwhich more than 50 percent in value were shipped to points outsidethe State of Illinois.During the first 6 months of 1942 the respondentwas engaged in the same business.For this latter period the valueof the materials shipped to the respondent from points outside theState of Illinois and the value of the products shipped by the respond-ent to points outside the State were equal to at least one-half of thetotal amount of business for the year 1941, and the percentages ofmaterials transported to and from the plant from and to points out-side the State of Illinois were approximately the same as for theyear 1941.On April 30, 1942, Nathan E. Chapman and Jesse Parma-cek, a partnership doing business as International Textile Company,succeeded to the business of the respondent and is now successor tothe respondent.For the purposes of this proceeding; the respondentadmits that it is engaged in commerce within the meaning'of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, and the INTERNATIONAL TEXTILE COMPANY, INC.47National Labor Relations Act, the National Labor Relations Boardhereby orders that International Textile Company, Inc., Chicago,Illinois, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discriminating in regard to hire or tenure of employment orany term or condition of employment to discourage membership inUnited Construction Workers, Division of District 50, United MineWorkers of America, C. I. 0., or any other labor organization, asprovided in Section 8, Subsection (3) of the National Labor Rela-tions Act;(b) In any other inanner interfering with, restraining or coercingits employees in the exercise of their right to self-organization, toform, join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as provided in Section 8, Subsection (1) of the NationalLabor Relations Act.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Offer Happy Anderson and John King, immediately uponapproval of this Stipulation and Agreement, and each of them, fullreinstatement to their former, or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;(b)Pay to said Happy Anderson and John King the sums set forthopposite their names below in full payment of all monies due themfor any loss of pay that they, and each of them, have suffered by.reason of their discharge by Respondent' on October 30, 1941 andMarch 19, 1942, respectively :Happy Anderson----------------------------------------$200.00John King---------------------------------------------$50.00(c) Immediately upon approval of this Stipulation and Agreementby the Board post notices to its employees, in conspicuous placesthroughout its Plant, and maintain said notices for a period of atleast sixty (60) consecutive days from the date of posting, statingthat :(1)Respondent will not engage in conduct from which it is orderedto cease and desist in paragraphs 1 (a) and (b) of this Order;(d)Notify the Regional Director for the Thirteenth Region, inwriting within ten (10) days from the date of the Board's approvalof this Stipulation and Agreement what steps Respondent has takento comply with the Order set forth in paragraph V hereiii.